DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                   CHAUNCEY JAMES GARDNER,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee

                           No. 2D20-3553




                         September 23, 2022

Appeal from the Circuit Court for Polk County; Jalal Harb, Judge.

Chauncey James Gardner, pro se.

Ashley Moody, Attorney General, Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

MORRIS, C.J., ATKINSON and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.